Citation Nr: 0417081	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation in the amount of $1,360.00, representing 
additional dependency benefits received on behalf of a 
daughter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from October 1967 
to May 1969 and from December 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A June 2002 decision denied a waiver of recovery 
of the overpayment of additional compensation benefits for a 
dependent student daughter in the calculated amount of 
$1,360.00, finding that recovery of the overpayment would not 
violate the principles of equity and good conscience.  The 
veteran perfected an appeal of that decision.  

On November 19, 2003, the veteran appeared at a travel Board 
hearing at the RO before the Board.  The transcript of that 
hearing has been associated with the claims file, and the 
case is ready for appellate review.

In July 2001, the veteran had requested a waiver of a prior 
overpayment of compensation benefits that had previously been 
assessed against him in the amount $6,453.50.  There is an 
indication in the claims file that this prior overpayment may 
have been waived, but the claims file contains no 
documentation of the formal adjudication of this previous 
waiver request.  This information is directed to the RO for 
necessary action, if any, to include associating any 
documentation of the disposition of the veteran's request for 
a waiver of the prior overpayment with the claims file.  


REMAND

Following the November 2003 travel Board hearing, the veteran 
submitted an updated VA Form 5655, Financial Status Report, 
dated November 19, 2003.  This additional financial 
information has been associated with the claims file.  It is 
the veteran's primary contention that the repayment of the 
overpayment would impose upon him an undue hardship.  The 
potential for the imposition of an undue hardship is one of 
the elements for consideration in the determination of 
whether the collection of an overpayment would violate the 
principles of equity and good conscience.  38 C.F.R. § 1.965 
(2003).  Since this evidence is pertinent to the veteran's 
claim, and since it has not been considered by the Committee, 
and the veteran has not submitted a statement waiving such 
consideration, it must be referred to the Committee for 
initial review.  38 C.F.R. § 20.1304 (2003). 

Secondly, in the recently submitted financial status report, 
the veteran indicated that he has three dependents of adult 
age.  If any of these adult children is contributing to the 
household expenses, their contributions should be reflected 
in an accurate financial status report.  It was further 
stated in the November 2003 financial status report that the 
veteran makes payments towards a mortgage.  In the report, 
however, the veteran provides no valuation for his real 
estate.  The veteran should be provided an opportunity to 
address these discrepancies.   

Finally, the overpayment of VA compensation in question, in 
the amount of $1,360.00, is based upon additional dependency 
benefits that the veteran received on behalf of a daughter 
(who was between ages 18 and 23 and attending school) for the 
periods from September 1, 2001 to November 30, 2001, and 
December 1, 2001, to March 1, 2002.  The veteran had failed 
to respond to a request from the RO for information verifying 
that his daughter, G., was still unmarried and still 
attending school for the periods in question, and the 
overpayment was assessed against him.  It is the veteran's 
contention that his daughter, G., was in attendance of school 
and unmarried for those time periods.  In the course of his 
hearing, he indicated that he would submit an executed VA 
Form 21-674, Request for Approval of School Attendance, 
verifying the requested information.  He has thus far failed 
to do so.  Since it is pertinent to his request for a waiver, 
the veteran should be provided another opportunity to submit 
this evidence.  

Under the circumstances, it is necessary that the case be 
remanded to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide any additional 
information, proof, or evidence that he 
may have, verifying that his daughter, 
G., was unmarried and attending school 
for the periods from September 1, 2001 to 
November 30, 2001, and December 1, 2001, 
to March 1, 2002.  At the very least, the 
veteran should be requested to submit an 
executed VA Form 21-674, Request for 
Approval of School Attendance, verifying 
the requested information. 

The veteran should be provided with 
another financial status report form 
(VA Form 5655) and asked to provide a 
current financial status report.  The RO 
should request that the appellant include 
within the updated financial status 
report contributions made to the 
household expenses by any adults sharing 
his household, and an accurate valuation 
for his real estate.  

2.  Following an appropriate period of 
time for response, the Committee should 
readjudicate the veteran's request for a 
waiver, taking into consideration all 
evidence contained in the claims file, 
including that submitted following the 
issuance of the December 2002 statement 
of the case.  If a waiver is denied, the 
Committee should explain the reasons and 
bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 
38 C.F.R. § 1.965(a) (2003).  If any 
benefit on appeal remains denied the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be given the legally requisite 
opportunity to respond.  The claims 
folder should be returned to the Board.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO 
and the Committee.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003 
codified at 38 U.S.C.A.§§ 5109B, 7112 (West 2002).




	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




